            Case 20-42492       Doc 197       Filed 03/23/21 Entered 03/23/21 14:23:30                   Desc Main
                                               Document     Page 1 of 4


             Marcus A. Helt (TX 24052187)
             Thomas C. Scannell (TX 24070559)
             Stephen A. Jones (TX 24101270)
             FOLEY & LARDNER LLP
             2021 McKinney Avenue, Suite 1600
             Dallas, Texas 75201
             Telephone: (214) 999-3000
             Facsimile: (214) 999-4667
             mhelt@foley.com
             tscannell@foley.com
             sajones@foley.com

             COUNSEL FOR THE DEBTORS
             AND DEBTORS-IN-POSSESSION

                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

             In re:                      §                           Chapter 11
                                         §
             SPHERATURE INVESTMENTS LLC, §                           Case No.: 20-42492
             et al.                      §
                                         §
                      Debtors.1          §                           Jointly Administered

                       AGREED MOTION TO CONTINUE MARCH 25, 2021 HEARING

                   Spherature Investments LLC (“Spherature”), together with its affiliates identified herein,

        as debtors and debtors-in-possession (collectively, the “Debtors”), hereby file this Agreed Motion

        to Continue March 25, 2021 Hearing (the “Motion to Continue”). In support of the Motion to

        Continue, the Debtors respectfully state as follows:




        1
          The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
        Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
        WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
        LLC EIN#2220.



        AGREED MOTION TO CONTINUE MARCH 25, 2021 HEARING                                                        PAGE 1
4822-4379-0050.2
          Case 20-42492      Doc 197     Filed 03/23/21 Entered 03/23/21 14:23:30          Desc Main
                                          Document     Page 2 of 4



                                                   I.
                                           RELIEF REQUESTED

                   1.   On December 21, 2020 (the “Petition Date”), the Debtors filed their respective

        voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the

        “Bankruptcy Code”), thereby initiating the above-captioned cases (the “Cases”).

                   2.   On December 22, 2020, the Debtors filed their Emergency Motion for an Interim

        and Final Orders Granting Use of Cash Collateral and Scheduling Final Hearing (the “Cash

        Collateral Motion”) [Docket No. 18].

                   3.   On January 21, 2021, the Debtors filed their Motion for Entry of an Order (I)

        Authorizing and Approving: (A) Bid Procedures; (B) Stalking Horse Bidder and Bid Protections;

        and (C) Form and Manner of Notices; (II) Scheduling and Auction and Sale Hearing; (III)

        Approving the Sale of Substantially All the Assets of the Debtors, Free and Clear of All Liens,

        Claims, Encumbrances and Interests; (IV) Authorizing the Assumption and Assignment of

        Executory Contracts and Unexpired Leases; and (V) Granting Related Relief (the “Bid

        Procedures Motion”) [Docket No. 92].

                   4.   On February 9, 2021, the Official Committee of Unsecured Creditors (the

        “Committee”) filed their Motion of the Official Committee of Unsecured Creditors for an Order

        Clarifying the Requirements to Provide Access to Confidential or Privileged Information (the

        “Committee Information Motion”) [Docket No. 125].

                   5.   The Honorable Brenda T. Rhoades, Bankruptcy Judge for the United States

        Bankruptcy Court for the Eastern District of Texas (the “Court”) set the Cash Collateral Motion,

        Bid Procedures Motion, and Committee Information Motion for a hearing (the “Hearing”) on

        March 25, 2021 at 1:30 PM (CT).




        AGREED MOTION TO CONTINUE MARCH 25, 2021 HEARING                                        PAGE 2
4822-4379-0050.2
          Case 20-42492        Doc 197       Filed 03/23/21 Entered 03/23/21 14:23:30          Desc Main
                                              Document     Page 3 of 4



                   6.    Counsel for the Debtors respectfully request that the Hearing scheduled for March

        25, 2021 at 1:30 PM be continued and rescheduled for April 6, 2021 at 2:30 PM (CT), or another

        date and time of the Court’s convenience. This Motion to Continue is not made for delay purposes,

        but in order to promote efficiency and that justice might be served. Counsel for the Debtors have

        conferred with counsel for the secured lenders, counsel for the Committee, and counsel for the

        putative stalking horse bidder, and all parties consent to the continuance requested herein.

                                                       II.
                                                     NOTICE

                   7.    No trustee, examiner, or committee has been appointed in these Cases. This Motion

        to Continue has been provided to: (i) the Office of the United States Trustee; (ii) to each of the

        Debtors’ secured lenders; (iii) counsel to the agents of the Debtors’ secured lenders; (iv) counsel

        to the Official Committee of Unsecured Creditors; (v) the forty (40) largest unsecured creditors of

        each the Debtors, as applicable; (vi) the Internal Revenue Service; and (vii) all parties in interest

        who have formally appeared and requested notice. The Debtors respectfully submit that no further

        notice of this Motion is required.

                   8.    The pleadings in these Chapter 11 Cases and supporting papers are available on the

        Bankruptcy Court’s website at https://ecf.txeb.uscourts.gov/ and on the Debtors’ claims agent’s

        website at https://cases.stretto.com/Spherature. You can also request any pleading you need from

        the Debtors’ counsel at: Foley & Lardner LLP, c/o Thomas C. Scannell, 2021 McKinney Avenue,

        Suite 1600, Dallas, Texas 75201 (tscannell@foley.com).

                                                      III.
                                                  CONCLUSION

                   WHEREFORE, the Debtors respectfully request the Court (1) reschedule and continue

        the Hearing on the Cash Collateral Motion, Bid Procedures Motion, and Committee Information



        AGREED MOTION TO CONTINUE MARCH 25, 2021 HEARING                                               PAGE 3
4822-4379-0050.2
          Case 20-42492      Doc 197     Filed 03/23/21 Entered 03/23/21 14:23:30           Desc Main
                                          Document     Page 4 of 4



        Motion to April 6, 2021 at 2:30 PM (CT), or another date and time of the Court’s convenience,

        and (2) grant such other relief to which the Debtors may be entitled.


        DATED: March 23, 2021                        Respectfully submitted:


                                                     /s/ Marcus A. Helt
                                                     Marcus A. Helt (TX 24052187)
                                                     Thomas C. Scannell (TX 24070559)
                                                     Stephen A. Jones (TX 24101270)
                                                     FOLEY & LARDNER LLP
                                                     2021 McKinney Avenue
                                                     Suite 1600
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 999-3000
                                                     Facsimile: (214) 999-4667
                                                     mhelt@foley.com
                                                     tscannell@foley.com
                                                     sajones@foley.com

                                                     COUNSEL FOR THE DEBTORS
                                                     AND DEBTORS-IN-POSSESSION


                                        CERTIFICATE OF SERVICE

               I hereby certify that, on March 23, 2021, a true and correct copy of the foregoing document
        was served electronically by the Court’s PACER system.

                                                             /s/ Stephen A. Jones
                                                             Stephen A. Jones




        AGREED MOTION TO CONTINUE MARCH 25, 2021 HEARING                                          PAGE 4
4822-4379-0050.2
